Title: To James Madison from James Cooper, Jr., 23 August 1811 (Abstract)
From: Cooper, James
To: Madison, James


23 August 1811, Philadelphia. Offers himself as a candidate for the position of consul at Santiago de Cuba, recently vacated by the death of Maurice Rogers. “Having a perfect knowledge of the place from a long Residence, & being particularly intimate with its local Mercantile Usages, many Merchants of this Port, have intimated a wish that I had the Appointment, & would transact their business.”
